    Case: 1:14-cv-07423 Document #: 172 Filed: 07/28/20 Page 1 of 1 PageID #:512




                      IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

Kenneth Neiman                                         )
                                                       )
      Plaintiff,                                       )                 Hon. St. Eve
                                                       )
             vs.                                       )                 Case No. 14-CV-7423
                                                       )
Lisa Batchelder, Gary Zalesny,                        )
The Village of Deerfield, Illinois,                    )
                                                       )
  Defendants


To: United States District Court, c/o Clerk of Court, 219 S. Dearborn Street, Chicago,
   Illinois 60604
   Lisa Batchelder, 1730 Portage Pass, Deerfield, Illinois 60015


    Motion To Re-Assign Case due to Judge now serving on 7th Circuit Court of Appeals


    1. On July 28, 2017, the Hon. Amy St. Eve issued a judgment in the amount of $2460.65
       against Lisa Batchelder. [Dkt. 167] Said judgment remains unpaid.
    2. Judge St. Eve has since been elevated to the Seventh Circuit Court of Appeals. Plaintiff
       requests this case be re-assigned in order to proceed with a Citation to Discover Assets.

                                                              Respectfully Submitted,

                                                              s/Kenneth Neiman
                                                              Kenneth Neiman
Kenneth Neiman
1705 Overland Trail
Deerfield, Illinois 60015
Tel: 847-274-9797
                                              Certification of Service

I, Kenneth Neiman, certify on July 28, 2020, I filed the attached document for further service through the ECF filing
system and mailed to Lisa Batchelder before 6:00 p.m. from the U.S post office located in Deerfield, Illinois..

                                                             s/Kenneth Neiman
                                                             ________________________________
